DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 23, 2022 has been entered. Claims 1-2, 4-16, 20-24 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed November 23, 2021.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 12-13, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borsanyi (US 4854836).
Regarding claim 1, Borsanyi discloses a micropump (device of Fig 10) including a support structure (12 and 13, Fig 10), a pump tube (230, Fig 10), and an actuation system (10, Fig 10) comprising one or more pump chamber actuators (See annotated Fig 10), the pump tube comprising a pump chamber portion (334, Fig 8) defining therein a pump chamber (interior of portion 334), an inlet portion (see annotated Fig 8) for inflow of fluid into the pump chamber, and an outlet portion (see annotated Fig 8) for outflow of fluid from the pump chamber (Col 6, lines 47-50), the inlet, outlet, and pump chamber portions monolithically forming part of a continuous section of tube made of a supple material (Col 4, lines 41-44; Col 6, lines 47-59), the pump chamber bonded to a wall within the support structure (Col 6, lines 7-9; Macmillan dictionary defines bond as “to attach two things firmly together” thus the clamps firmly attach, at least indirectly, the support structure 12,13 to the pump chamber 334), the one or more pump chamber actuators configured to bias against the pump chamber portion to expel liquid contained in the pump chamber via the outlet portion, respectively to bias away from the pump chamber portion to allow liquid to enter the pump chamber via the inlet portion (Col 3, line 46 – Col 4, lines 24; See Fig 10), wherein the pump chamber portion has a cross-sectional area Ap in an expanded state that is larger than a cross-sectional area Ai of the pump tube at the inlet and outlet portions (See annotated Fig 8; Col 6, lines 47-59), wherein an end of the inlet portion forms an inlet of the micropump (See annotated Fig 8; fluid enters the enlarged section 334 at the inlet portion and thus can be interpreted as an inlet of the micropump; the language of the claim does not define where the inlet portion must be located or what it must comprise) and an end of the outlet portion forms an outlet of the micropump (See annotated Fig 8; fluid exits the enlarged section 334 at the outlet portion and thus can be interpreted as an outlet of the micropump; the language of the claim does not define where the outlet portion must be located or what it must comprise).

    PNG
    media_image1.png
    170
    476
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    372
    598
    media_image2.png
    Greyscale

Regarding claim 2, Borsanyi discloses the one or more pump chamber actuators (See annotated Fig 10 above) comprise one or more tube coupling interface elements (17, Fig 10) (Col 6, lines 7-9; Col 7, lines 15-18; the outer bearing member 17 is at least indirectly coupled to the tube through membrane 366 and through housing sections 12, 13, and clamps 60, 61).
Regarding claim 4, Borsanyi discloses the actuation system (10, Fig 10) further comprises an inlet valve (See annotated Fig 10 above) and an outlet valve (See annotated Fig 10 above) in the form of pinch valves that bias against the pump tube on an inlet side and an outlet side of the pump chamber portion, respectively (Col 3, line 46 – Col 4, lines 24), the inlet pinch valve being operated by movement from an inlet valve actuator (16 of inlet valve, annotated Fig 10) and the outlet pinch valve being operated by movement from an outlet valve actuator (16 of outlet valve, annotated Fig 10).
Regarding claim 5, Borsanyi discloses the pinch valves (See annotated Fig 10 above) bias against an expanded section of the pump chamber portion (Col 4, lines 16-20; Col 7, lines 19-32).
Regarding claim 6, Borsanyi discloses the inlet and outlet valves (See annotated Fig 10 above) comprise an elastic body (366, Fig 10) configured to apply elastic pressure closing together opposing surfaces of the pump chamber portion (Col 6, lines 15-18; Col 7, lines 15-18).
Regarding claim 7, Borsanyi discloses the inlet (16 of inlet valve, annotated Fig 10) and outlet valve actuators (16 of outlet valve, annotated Fig 10) individually actuate the inlet and outlet pinch valves, respectively, responsive to corresponding movement at the inlet and outlet valve actuators (As described in Col 3, line 46 – Col 4, lines 24, the inner races or members are mounted in a helical manner such that rotation of the shaft 20 causes sequential movement of the bearing assemblies 15 which include the inlet and outlet valves).
Regarding claim 12, Borsanyi discloses the pump chamber portion (334, Fig 8) of the pump tube (230, Fig 8) is a blow molded section of polymer tube (See Figs 2-4; Col 5, lines 4-27; Col 6, lines 47-59; tube 230 is formed using the same method of tube 30).
Regarding claim 13, Borsanyi discloses opposed wall portions of the pump chamber portion are fixed to elements that form parts of the actuation system and the support structure that move relatively with respect to each other, to pull apart or press together the wall portions (Col 6, lines 7-9; Col 7, lines 9-18; As seen in Fig 10, the actuation system 10 and support structure 13 are fixed to the tube at least in the state depicted by membrane 366, platen 362 and clamps 60,61 as described in the cited passages; the claim language does not require any particular attachment, direct or indirect; Col 4, lines 12-20 describes the actuation system and support structure moving relative to one another to press together the wall portions).
Regarding claim 23,  Borsanyi discloses a micropump (device of Fig 10) including a support structure (12 and 13, Fig 10), a monolithic blow-molded pump tube (See Figs 2-4; Col 5, lines 4-27; Col 6, lines 47-59; tube 230 is formed using the same method of tube 30), and an actuation system (10, Fig 10) comprising one or more actuators (15, Fig 10), the monolithic blow- molded pump tube consisting of a continuous piece of tube made of a supple material and defining a pump chamber portion (334, Fig 10; Col 7, lines 33-35), an inlet portion (see annotated Fig 8), and an outlet portion (see annotated Fig 8), a first one of the one or more actuators configured to bias against the pump chamber portion to expel liquid contained in the pump chamber via the outlet portion, a second one of the one or more actuators configured to bias away from the pump chamber portion to allow liquid to enter the pump chamber via the inlet portion (Col 4, lines 12-24; See Fig 10), wherein the pump chamber portion has a cross-sectional area Ap in an expanded state that is larger than a cross-sectional area Ai of the pump tube at the inlet and outlet portions (See annotated Fig 8; Col 6, lines 47-59).

    PNG
    media_image1.png
    170
    476
    media_image1.png
    Greyscale

Regarding claim 24, Borsanyi discloses the pump chamber portion (334, Fig 8) is bonded to a wall within the support structure (Col 6, lines 7-9; Macmillan dictionary defines bond as “to attach two things firmly together” thus the clamps firmly attach, at least indirectly, the support structure 12,13 to the pump chamber 334).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Borsanyi (US 4854836) in view of Phelps (2105200).
Regarding claim 8, Borsanyi discloses all of the elements of the invention as discussed above, however, it is silent regarding the one or more pump chamber actuators and/or the inlet valve actuator and/or the outlet valve actuator is/are passively driven in one direction by means of a spring element.
Phelps teaches an analogous peristaltic pump (Col 1, lines 19-23) comprising a pump tube (14, Fig 1) and an actuation system (See system of Fig 4) comprising one or more pump chamber actuators (the middle actuator 66, Fig 4) and inlet (the right actuator 66, Fig 4) and outlet valves actuators (the left actuator 66, Fig 4) wherein the actuators (66, Fig 4) are passively driven in one direction by means of a spring element (65, Fig 3; Col 3, lines 12-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the actuators disclosed by Borsanyi with the actuators driven by spring elements as taught by Phelps in order to have a system wherein one actuator is always in the closed position to prevent the free flow of  material in the event that the container is above the level of the outlet end of the tube (Col 3, lines 42-46).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Borsanyi (US 4854836) in view of Archibald (US 4322201) as evidenced by Lewotsky (“Tutorial: The Basics of Stepper Motors - Part I”).
Regarding claim 9, Borsanyi discloses the one or more pump chamber actuator and/or the inlet valve actuator and/or the outlet valve actuator is/are actively driven in at least one direction by means of a motor (Col 3, lines 57-63), however, is silent regarding the motor being electromagnetic.
Archibald teaches an analogous pump comprising a pump chamber actuator (86, Fig 1) and/or inlet valve actuator (84, Fig 1) and/or an outlet valve actuator (88, Fig 1) that are actively driven in at least one direction by means of a stepper motor (Col 3, lines 39-47; as defined by Lewotsky a stepper motor utilizes magnets and electricity to function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor disclosed by Borsanyi to instead be a stepper motor in order to have an economical, easy to integrate and capable motor for the pump (See top of Lewotsky).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Borsanyi (US 4854836) in view of Jassawalla (US 4273121).
Regarding claim 10, Borsanyi discloses all of the elements of the invention as discussed above, however, it is silent regarding a ratio of the pump chamber portion cross-sectional area over the inlet and outlet portions cross-sectional area Ap/Ai is in a range of 4 to 100.
Jassawalla teaches a ratio of a pump chamber portion (diaphragm 20’, Fig 6) cross-sectional area over the inlet and outlet portions (113 and 115, Fig 6) cross-sectional area Ap/Ai is over 3 (Col 6, line 65 — Col 7, line 4; the ratio stated is Ai/Ap is less than 0.3, so the inverse Ap/Ai would be a ratio greater than 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of the pump chamber portion cross-sectional area over the inlet and outlet portions cross-sectional area disclosed by Borsanyi to be greater than 3 as taught by Jassawalla in order reduce regurgitation thereby ensuring accuracy of the pump (Col 6, line 65 — Col 7, line 4). Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 11, Borsanyi discloses all of the elements of the invention as discussed above, however, it is silent regarding the micropump is configured for pumping liquids in a range of 1nl/min to 100ml/min.
Jassawalla teaches a micropump including a pump tube (11, 13, 25, 26, Fig 3) and an actuation system (63, 65, 67, 97, 103, Fig 3) comprising one or more pump chamber actuators (67, Fig 3), an inlet valve actuator (91, Fig 3), and an outlet valve actuator (95, Fig 3); the micropump configured for pumping liquids in the range of 1nl/min to 100ml/min (Col 7, lines 26-30; 1 ml per hour is equivalent to 0.016 ml per minute which is within the stated range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micropump disclosed by Borsanyi to be configured for pumping liquids at 0.016 ml per minute as taught by Jassawalla in order to have a micropump that can pump at a
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Borsanyi (US 4854836) in view of Raines (US 5252044).
Regarding claim 14, Borsanyi discloses all of the elements of the invention as discussed above, however, it is silent regarding the one or more pump chamber actuators and/or the inlet valve actuator and/or the outlet valve actuator comprise position sensors configured to determine a state of operation of the micropump.
Raines discloses an analogous pump (60, Fig 7) wherein the outlet valve actuator (72) comprise position sensors (98, Fig 7) configured to determine a state of operation of the micropump (Col 4, lines 48-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet valve actuator disclosed by Borsanyi to include a position sensor as taught by Raines in order to have a system that can shut down in response to improper movement of the outlet valve to ensure safe functioning of the device (Col 5, lines 41-50).
Regarding claim 15, the modified invention of Borsanyi and Raines discloses the position sensors (98, Fig 7 -Raines) comprise magnetic sensors that detect a position of a biasing organ (Col 4, lines 48-52 -Raines; Hall sensor detects magnetic fields).
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Borsanyi (US 4854836) in view of Zhou (2010/0106082).
Regarding claim 22, Borsanyi discloses all of the elements of the invention as discussed above, however, it is silent regarding the micropump is configured to pump insulin to a patient. 
Zhou teaches an analogous micropump (Para 0001) configured to pump insulin to a patient (Para 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drug in the micropump disclosed by Borsanyi to be insulin in order to have a micropump that can be used to treat diabetes (Para 0008).
Response to Arguments
	Applicant’s arguments regarding Raines and Archibald failing to disclose a monolithically formed tube have been fully considered but are moot in view of the current rejection that relies on Borsanyi to teach the elements of the independent claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783  
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783